Citation Nr: 0941236	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-29 998	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Kielian, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  

The issue of service connection for left ear hearing loss was 
denied by the Board in a November 2007 decision.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Immediately thereafter, the 
Veteran's representative filed a motion for reconsideration 
of this decision.  The Board granted the Veteran's motion in 
August 2008 contingent on the Court remanding the matter, 
thereby returning jurisdiction of this case to the Board.  
The Court subsequently remanded this matter in March 2009; 
the Board once again has jurisdiction of this issue.  

The issue of entitlement to service connection for left ear 
hearing loss is REMANDED to the Department of Veterans 
Affairs Regional Office.

(The issues of entitlement to service connection for a facial 
nerve disorder, headache disorder, and earache disorder are 
the subject of a separate Board decision.)

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

A Board decision was issued on November 6, 2007, which denied 
the Veteran's claim for service connection for left ear 
hearing loss.  Subsequently, in March 2008, the Veteran's 
attorney filed a motion for reconsideration of that decision.  
In an August 2008 Order, the Board found that due process was 
violated in the issuance of the November 6, 2007, Board 
decision and that the motion for reconsideration should be 
granted.  Accordingly, the Board vacates its November 6, 
2007, decision in this matter.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.

In view of the Board's order vacating the November 6, 2007, 
Board decision addressing the issue of entitlement to service 
connection for left ear hearing loss, a remand is being 
simultaneously rendered on that matter, and that remand will 
be entered as if the November 6, 2007, Board decision had 
never been issued.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  For the 
reasons discussed below, the Board finds that this appeal 
must be remanded for further evidentiary and procedural 
development in accordance with the VCAA.

Outstanding Treatment Records 

The Veteran's attorney notified the VA in March 2008 that the 
Veteran's employer has administered annual or biannual 
hearing tests over the course of his employment of many 
years.  There is no indication that any attempt has been made 
to obtain these records which are clearly relevant to the 
current claim on appeal.  In light of VA's duty to make a 
reasonable effort to help a claimant obtain evidence 
necessary to substantiate a claim for compensation, the Board 
finds that a remand is necessary to allow the Veteran an 
opportunity to either (a) submit this evidence himself, or 
(b) submit information sufficient for the VA to request this 
evidence from his employer.  See 38 C.F.R. § 3.159(c).  

New VA Examination

The RO provided a VA audiological examination in February 
2004 during the development of the Veteran's claim.  Once the 
VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

A review of the February 2004 audiological examination 
reflects that the Veteran 
reported experiencing occasions where he has a sensation of 
disequilibrium that is accompanied by an "air" sound in his 
left ear (tinnitus), numbness on the left side of his face, 
and decreased hearing in his left ear.  He indicated that 
these episodes have been occurring intermittently for at 
least twenty years, but that he has never sought treatment 
for them.  Following an audiological examination of the 
Veteran, including audiometry testing, the VA examiner opined 
that the Veteran's left ear hearing loss complaints are "not 
as likely as not service-connected."  She indicated that the 
Veteran's mild high frequency hearing loss in his left ear 
could have just as easily have been precipitated by post-
service occupational noise exposure as military noise 
exposure while serving in Vietnam; thus, "[t]he effects of 
military noise exposure and occupational noise exposure can 
not [sic] be differentiated."  

Initially, the Board observes that the examiner's statements 
regarding the etiology of the Veteran's hearing loss are 
contradictory.  In this regard, her latter statements would 
seem to indicate that it is "at least as likely as not" 
(50-50 probability) that the Veteran's left ear hearing loss 
is due to military noise as due to post-service occupational 
noise.  In light of the conflict between the opinion and the 
rationale provided the February 2004 VA examiner, the Board 
finds that further clarification, in the form of a new VA 
examination and opinion, is necessary.  See Barr, 21 Vet. 
App. at 311.  

Additionally, a new VA examination is necessary because the 
February 2004 VA examiner indicated that the Veteran's multi-
symptom complaints, including left ear hearing loss, 
tinnitus, facial numbness, and disequilibrium, needed to be 
evaluated by a specialist in the field of otolaryngology for 
the purpose of determining whether he has a left ear disorder 
manifested by all of these symptoms.  There is no indication 
that this recommended specialty examination was ever 
obtained.  

Finally, the February 2004 VA examination only considered in-
service noise exposure due to combat as a possible etiology 
for any current left ear hearing loss.  However, a review of 
the Veteran's service treatment records reflects that he was 
involved in an incident during service in which a shell 
exploded near him as well as an incident in which his left 
ear was lacerated when his helmet was struck by a bullet.  
See Service Treatment Records dated February 18, 1968, 
February 19, 1968, and June 16, 1968.  The Board must 
consider all possible theories of entitlement raised by the 
Veteran or the evidence of record.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 553 (2008).  Therefore, seeing 
as no medical evidence is of record which expressly considers 
whether any current left ear hearing loss and/or left ear 
disorder manifested, in part, by left ear hearing loss, is 
related to either of these events, additional medical 
evidence is necessary.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions); see also 38 C.F.R. 
§ 3.159(c)(4).

VCAA Notice

The Veteran was provided notice in accordance with the VCAA 
by letter dated in October 2003.  He was also provided notice 
as to the evidence and information necessary to establish a 
disability rating and an effective date should service 
connection be awarded.  See Dingess v. Nicholson, 19 Vet App 
473 (2006).  Nevertheless, the Veteran's attorney asserts 
that the Veteran was not fully informed of what information 
he might submit to substantiate his claim on appeal.  
Specifically, he contends that the letters provided to the 
Veteran did not clearly indicate that lay evidence from the 
Veteran "constitute[d] important evidence that could 
establish entitlement."  See Memorandum in Support of Motion 
to Reconsider dated July 26, 2008.  

In order to ensure that the Veteran is aware of all evidence 
and information necessary to substantiate his claim, the 
Board is of the opinion that he should be sent a new VCAA 
letter which contains all notice required by law and 
regulations and explicitly notifies the Veteran that he might 
submit lay evidence from himself and others in an effort to 
substantiate his claim for service connection for left ear 
hearing loss.  

Board Hearing

After a motion for reconsideration has been allowed, a 
hearing will be granted if a claimant requests a hearing 
before the Board.  38 C.F.R. § 20.1003 (2009).  The hearing 
will be held by a Member or Members assigned to the 
reconsideration panel.  Id.  The Veteran's attorney noted 
that the Veteran desired a hearing on the issue of 
entitlement to service connection for left ear hearing loss 
in the March 2008 Motion for Reconsideration.  This request 
was reiterated in the July 2008 Memorandum in Support of 
Motion to Reconsider.  In light of the request by the 
Veteran's attorney, a remand is necessary to schedule the 
Veteran for a hearing.  

Interrelated Issues

In July 2008, the Veteran's attorney submitted a written 
statement in which he indicated that it is the Veteran's 
assertion that his claimed hearing loss is intimately related 
to his other alleged problems, including a facial nerve 
disorder, headaches, earaches, tinnitus, and disequilibrium.  
As previously discussed above, the Veteran reported at his 
February 2004 VA examination that he experiences occasions 
where he has a sensation of disequilibrium that is 
accompanied by an "air" sound in his left ear, numbness on 
the left side of his face, and decreased hearing in his left 
ear.  The examiner recommended an otolaryngologic evaluation 
to assess the Veteran's complaints that all of these symptoms 
occurred together.  

The Board notes that the issues of entitlement to service 
connection for a facial nerve disorder, a headache disorder, 
and an earache disorder are already working their way through 
the appellate process and are the subject of another Board 
decision.  However, the issues of entitlement to service 
connection for tinnitus and disequilibrium have yet to be 
adjudicated by the VA.  In light of the possible 
interrelationship between these claimed disorders and the 
Veteran's current left ear hearing loss claim on appeal, the 
Board finds that the appropriate action is to remand the 
issues of service connection for tinnitus and disequilibrium 
to the agency of original jurisdiction (AOJ) for 
adjudication.  Thereafter, this appeal may be returned to the 
Board, if necessary.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  The fact that these service connection 
issues are inextricably intertwined with the Veteran's 
hearing loss claim does not establish that the Board has 
jurisdiction of these issues, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the AOJ in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
Veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the claim for service 
connection for left ear hearing loss.  The 
letter must: (i) advise him of the type of 
evidence needed to substantiate this 
claim; (ii) apprise him of the evidence he 
must submit to substantiate the claim; and 
(iii) apprise him of the evidence VA will 
obtain.  See also Dingess v. Nicholson, 19 
Vet App 473 (2006).  This letter should 
also expressly inform the Veteran that he 
might submit lay evidence from himself and 
others regarding the events of service and 
thereafter in an effort to substantiate 
his claim.

2.  Contact the Veteran and ask that he 
either (a) submit copies of the annual or 
biannual hearing tests administered by his 
employer over the course of his employment 
of many years, or (b) provide VA with 
information sufficient for the VA to 
request these records from his employer, 
including any necessary release.  After 
securing any necessary release, the AOJ 
should obtain these records; at least one 
follow-up request is required.  

3.  After all outstanding records have 
been associated with the claims file, to 
the extent possible, schedule the Veteran 
for a VA audiological examination for the 
purpose of ascertaining the existence and 
etiology of any left ear hearing loss.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing, including 
audiometry and speech recognition testing.  
After reviewing the record and examining 
the Veteran, the examiner should describe 
any current left ear hearing loss and 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current left ear hearing loss is 
etiologically related to the Veteran's 
military service.  In providing his/her 
opinion, the examiner should specifically 
address general combat noise exposure as a 
possible etiology, as well as an incident 
during service in which a shell exploded 
near the Veteran and an incident in which 
his left ear was lacerated when his helmet 
was struck by a bullet, as described in 
the Veteran's service treatment records.  
A rationale should be included for any 
opinions provided, and if the examiner 
cannot provide an opinion without invoking 
processes related to guesses or based upon 
mere conjecture, he/she should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this 
is so.  

4.  After all outstanding records have 
been associated with the claims file, to 
the extent possible, schedule the Veteran 
for VA otolaryngology examination, with a 
specialist in the field of otolaryngology, 
for the purpose of ascertaining the 
existence and etiology of any left ear 
hearing loss.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims file was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the Veteran, the examiner should answer 
the following questions.  A rationale 
should be included for any opinions 
provided, and if the examiner cannot 
provide an opinion without invoking 
processes related to guesses or based upon 
mere conjecture, he/she should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this 
is so.  

    (a) Does the Veteran have left ear 
hearing loss and/or a left ear disorder 
that is manifested, in part, by left ear 
hearing loss?  In answering this question, 
the examiner should consider the Veteran's 
reports that he experiences intermittent 
episodes of disequilibrium accompanied by 
an "air" sound in his left ear, numbness 
on the left side of his face, and 
decreased hearing in his left ear.

    (b) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any left ear hearing loss and/or left 
ear disorder manifested, in part, by left 
ear hearing loss, is etiologically related 
to the Veteran's military service?  The 
examiner should specifically address 
general combat noise exposure as a 
possible etiology, as well as an incident 
during service in which a shell exploded 
near the Veteran and an incident in which 
his left ear was lacerated when his helmet 
was struck by a bullet, as described in 
the Veteran's service treatment records.  

5.  The AOJ should contact the Veteran and 
ask him to provide any additional argument 
with respect to the newly raised issues of 
entitlement to service connection for 
tinnitus and disequilibrium.

6.  After affording the Veteran a 
reasonable period of time in which to 
respond, the AOJ should adjudicate the 
matters of entitlement to service 
connection for tinnitus and 
disequilibrium.  A separate rating action 
should be issued by the AOJ; this new 
rating action, if unfavorable, will not be 
before the undersigned unless it is 
appealed by the Veteran to the Board.

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim of entitlement to service 
connection for left ear hearing loss.  If 
the benefit sought remains denied, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

8.  Schedule the Veteran for a Board 
hearing as to the issue of entitlement to 
service connection for left ear hearing 
loss.  Such hearing must be held by a 
Member or Members of the reconsideration 
panel, as assigned below.  38 C.F.R. 
§ 20.1003.  Appropriate notification 
should be given to the Veteran and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________                        
___________________________
        MILO H. HAWLEY			      DAVID L. WIGHT
        Veterans Law Judge,			Acting Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
MICHELLE L. KANE
	                                                    Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals


 Department of Veterans Affairs


